 



Exhibit 10.2
FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (herein
called this “Amendment”) dated as of June 1, 2006, by and among Devon Energy
Corporation, a Delaware corporation (the “US Borrower”), Northstar Energy
Corporation, a Nova Scotia unlimited liability company, and Devon Canada
Corporation, a Nova Scotia unlimited liability company (the “Canadian Borrowers”
and, together with the US Borrower, the “Borrowers”), Bank of America, N.A.,
individually and as administrative agent (the “Administrative Agent”), and the
Lenders party to this Amendment.
W I T N E S S E T H:
     WHEREAS, the Borrowers, Administrative Agent and Lenders entered into that
certain Amended and Restated Credit Agreement effective as of April 7, 2006 (the
“Original Agreement”), for the purpose and consideration therein expressed,
whereby Lenders became obligated to make loans to Borrowers as therein provided;
and
     WHEREAS, pursuant to Section 4.09 of the Original Agreement, the US
Borrower has requested that the Aggregate Commitments under the Original
Agreement be increased by $500,000,000 to $2,500,000,000; and
     WHEREAS, the US Borrower has further requested that the Original Agreement
be amended to permit subsequent increases in the Aggregate Commitments in an
amount not to exceed $500,000,000; and
     WHEREAS, Borrowers, Administrative Agent and Lenders party to this
Amendment desire to amend the Original Agreement as set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Original Agreement, in consideration
of the loans which may hereafter be made by Lenders to Borrowers, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
DEFINITIONS AND REFERENCES
     § 1.1. Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.

 



--------------------------------------------------------------------------------



 



     § 1.2. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this section.
     “Aggregate Commitments Increase” means the increase in the Aggregate
Commitments from $US2,000,000,000 to $2,500,000,000 pursuant to Section 4.09 of
the Original Agreement on the Effective Date.
     “Amendment” means this First Amendment to Credit Agreement.
     “Credit Agreement” means the Original Agreement as amended hereby.
ARTICLE II.
     § 2.1 Defined Terms. The following definitions set forth in Section 1.01 of
the Original Agreement are hereby amended in their entirety to read as follows:
     “‘Aggregate US Commitments’ means the Aggregate Commitments minus the
Aggregate Canadian Commitments.”
     “‘US Letter of Credit Sublimit’ means an amount equal to the Aggregate US
Commitments. The US Letter of Credit Sublimit is part of, and not in addition
to, the Aggregate US Commitments.”
     § 2.2. Increase in Commitments. Sections 4.09 (a) and (b) are hereby
amended in their entirety to read as follows:
     “(a) The US Borrower shall have the right (in consultation with the
Administrative Agent), without the consent of any of the Lenders, to cause from
time to time an increase in the Aggregate Commitments by adding to this
Agreement one or more additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel or by allowing one or more Lenders to
increase their respective Commitments, provided, however, (i) no Default shall
exist, (ii) no such increase shall result in the Aggregate Commitments exceeding
US$3,000,000,000, (iii) no such increase shall be in an amount less than
US$50,000,000, and (iv) no Lender’s Commitment shall be increased without such
Lender’s consent.
     (b) If the Aggregate Commitments are increased in accordance with this
Section, the Administrative Agent and the US Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the US Borrower and the
Lenders of the final allocation of such increase and the Increase Effective
Date. As a condition precedent to such increase, the US Borrower shall deliver
to the Administrative Agent a certificate of the US Borrower, if the Aggregate
US Commitments are being increased, and/or the

2



--------------------------------------------------------------------------------



 



Canadian Borrowers, if the Aggregate Canadian Commitments are being increased,
and each Guarantor dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions (or governing board minutes)
adopted by such Loan Party authorizing such increase, and (ii) in the case of
each certificate from a Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article VII and the other Loan Documents made by it are true and correct in all
material respects on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and (B) no Default exists. The US Borrower shall prepay any US
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 5.05) to the extent necessary to
keep the outstanding US Committed Loans ratable with any revised Pro Rata Shares
arising from any nonratable increase in the US Commitments under this Section.
Each Canadian Borrower shall prepay any Canadian Committed Loans owing by it and
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 5.05) to the extent necessary to keep the
outstanding Canadian Committed Loans ratable with any revised Pro Rata Shares
arising from any nonratable increase in the Canadian Commitments under this
Section.”
     § 2.3. Schedule 2.01. Schedule 2.01 attached hereto immediately prior to
the signature pages (“Schedule 2.01”) is a part of this Amendment for all
purposes. Section 2.01 to the Original Agreement is hereby deleted and
Schedule 2.01 attached hereto is substituted therefore.
ARTICLE III.
INCREASES IN COMMITMENTS
     § 3.1. Increases in Commitments. Each Lender hereby increases its
Commitment by the amount set forth opposite such Lender’s name on Schedule 2.01
under the heading “Commitment Increase” which results in (i) a US Commitment of
such Lender equal to the amount set forth opposite such Lender’s name on
Schedule 2.01 under the heading “US Commitment” and (ii) a total Commitment of
such Lender and its Canadian Affiliate, if any, equal to the amount set forth
opposite such Lender’s name on Schedule 2.01 under the heading “Total
Commitment”.
ARTICLE IV.
CONDITIONS OF EFFECTIVENESS
     § 4.1. Documents to be Delivered.
     (a) This Amendment shall become effective as of the date set forth above
(the “Effective Date”) when Administrative Agent shall have received all of the
following, at Administrative Agent’s office which date shall be deemed the
“Increase Effective Date”:

3



--------------------------------------------------------------------------------



 



     (i) This Amendment duly executed and delivered by the Borrowers,
Administrative Agent, Required Lenders and each US Lender.
     (ii) The Consent and Agreement attached hereto duly executed and delivered
by Devon Financing ULC.
     (iii) A Certificate of the US Borrower and Devon Financing ULC of even date
herewith signed by a Responsible Officer of such Loan Party (i) certifying and
attaching resolutions (or governing board minutes) adopted by such Loan Party
authorizing the increase in Aggregate US Commitments evidenced by this Amendment
and (ii) in the case of the US Borrower, certifying that before and after giving
effect to this Amendment and the Aggregate Commitments Increase, (A) the
representations and warranties contained in Article VII of the Original
Agreement and the other Loan Documents made by it are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (B) no Default exists.
     (b) The US Borrower shall have paid to Administrative Agent a fee for the
Aggregate Commitments Increase equal to 2.0 basis points of the Aggregate
Commitments Increase for the account of the US Lenders, to be allocated in
accordance with their Pro Rata Shares.
     (c) All commitment, facility, agency, legal and other fees that are due on
or before the date hereof and are required to be paid or reimbursed to any
Lender pursuant to any Loan Documents or any commitment agreement heretofore
entered into shall have been paid.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     § 5.1. Representations and Warranties of Borrowers. In order to induce each
Lender to enter into this Amendment, each Canadian Borrower represents and
warrants to each Lender with respect to the following matters applicable to it
and its Subsidiaries that, and the US Borrower represents and warrants to each
Lender with respect to all of the following matters that:
     (a) The representations and warranties contained in Article VII of the
Original Agreement and the other Loan Documents made by it are true and correct
in all material respects on and as of the Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date.
     (b) Each Borrower is duly authorized to execute and deliver this Amendment
and is duly authorized to borrow monies and to perform its obligations under the
Original Agreement. Each Borrower has duly taken all corporate action necessary
to authorize the execution and delivery of this Amendment and to authorize the
performance of the obligations of such Borrower hereunder.

4



--------------------------------------------------------------------------------



 



     (c) The execution and delivery by each Borrower of this Amendment, the
performance by such Borrower of its obligations hereunder and the consummation
of the transactions contemplated hereby do not and will not (i) conflict with
any provision of (A) any Law, (B) the Organizational Documents of such Borrower,
or (C) any agreement, judgment, license, order or permit applicable to or
binding upon such Borrower unless such conflict would not reasonably be expected
to have a Material Adverse Effect, or (ii) result in the acceleration of any
Indebtedness of Borrowers which would reasonably be expected to have a Material
Adverse Effect, or (iii) result in or require the creation of any Lien upon any
assets or properties of such Borrower which would reasonably be expected to have
a Material Adverse Effect, except as expressly contemplated or permitted in the
Loan Documents. Except as expressly contemplated in the Loan Documents, no
consent, approval, authorization or order of, and no notice to or filing with,
any Governmental Authority or third party is required in connection with the
execution, delivery or performance by such Borrower of this Amendment or to
consummate any transactions contemplated by this Amendment, unless failure to
obtain such consent would not reasonably be expected to have a Material Adverse
Effect.
     (d) When duly executed and delivered, each of this Amendment and the
Original Agreement (as amended by this Amendment) will be a legal and binding
obligation of each Borrower, enforceable in accordance with its terms, except as
limited by Debtor Relief Laws.
     (e) No event has occurred since the date of the most recent audited
financial statements of the US Borrower delivered pursuant to Section 8.02(a) of
the Original Agreement that has had, or could reasonably be expected to have, a
Material Adverse Effect
     (f) No Default exists on the Effective Date.
ARTICLE VI.
MISCELLANEOUS
     § 6.1. Ratification of Agreements. The Original Agreement as hereby amended
is hereby ratified and confirmed in all respects. The Loan Documents, as they
may be amended or affected by this Amendment, are hereby ratified and confirmed
in all respects. Any reference to the Credit Agreement in any Loan Document
shall be deemed to be a reference to the Original Agreement as hereby amended.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
Lenders under the Original Agreement or any other Loan Document nor constitute a
waiver of any provision of the Original Agreement or any other Loan Document.
     § 6.2. Survival of Agreements. All representations, warranties, covenants
and agreements of Borrowers herein shall survive the execution and delivery of
this Amendment and the performance hereof, including without limitation the
making or granting of the Loans, and shall further survive until all of the
Obligations are paid in full. All statements and agreements contained in any
certificate or instrument delivered by any Loan Party hereunder or under the
Original Agreement to any Lender shall be deemed to constitute representations
and warranties

5



--------------------------------------------------------------------------------



 



by, and/or agreements and covenants of, such Borrower under this Amendment and
under the Original Agreement.
     § 6.3. Loan Documents. This Amendment is a Loan Document, and all
provisions in the Original Agreement pertaining to Loan Documents apply hereto.
     § 6.4. Governing Law. This amendment shall be governed by, and construed in
accordance with, the law of the state of New York; provided that the
administrative agent and each lender shall retain all rights arising under
federal law.
     § 6.5. Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment may be validly executed by facsimile or other
electronic transmission.
     § 6.5. Ratification of Canadian Guaranty of Devon Energy Corporation. Devon
Energy Corporation, a Delaware corporation, hereby (i) ratifies and confirms the
Canadian Guaranty effective as of April 7, 2006 made by it for the benefit of
Administrative Agent and Canadian Lenders, (ii) agrees that all of its
respective obligations and covenants thereunder shall remain unimpaired by the
execution and delivery of this Amendment and the other documents and instruments
executed in connection herewith, and (iii) agrees that such Canadian Guaranty
shall remain in full force and effect.
     THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
[The remainder of this page is intentionally left blank]

6



--------------------------------------------------------------------------------



 



SCHEDULE 2.01

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

                  DEVON ENERGY CORPORATION,         as the US Borrower    
 
           
 
  By:   /s/ Jeffrey A. Agosta
 
   
 
  Name:   Jeffrey A. Agosta    
 
  Title:   Vice President — Corporate Finance and Treasurer    
 
                NORTHSTAR ENERGY CORPORATION,         as a Canadian Borrower    
 
           
 
  By:   /s/ Jeffrey A. Agosta
 
   
 
  Name:   Jeffrey A. Agosta    
 
  Title:   Vice President – Treasurer    
 
                DEVON CANADA CORPORATION,         as a Canadian Borrower    
 
           
 
  By:   /s/ Jeffrey A. Agosta
 
   
 
  Name:   Jeffrey A. Agosta    
 
  Title:   Vice President — Treasurer    

S-1



--------------------------------------------------------------------------------



 



CONSENT AND AGREEMENT
     Devon Financing Corporation, U.L.C., a Nova Scotia unlimited company,
hereby (i) consents to the provisions of this Amendment and the transactions
contemplated herein, (ii) ratifies and confirms the Guaranty effective as of
April 7, 2006 (the “DFC Guaranty”) made by it for the benefit of Administrative
Agent and Lenders, (iii) agrees that all of its respective obligations and
covenants thereunder shall remain unimpaired by the execution and delivery of
this Amendment and the other documents and instruments executed in connection
herewith, and (iv) agrees that the DFC Guaranty shall remain in full force and
effect.

                  DEVON FINANCING CORPORATION,    
 
  U.L.C.        
 
           
 
  By:   /s/ Jeffrey A. Agosta
 
   
 
  Name:   Jeffrey A. Agosta    
 
  Title:   Vice President — Treasurer    

S-2



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Administrative    
 
  Agent        
 
           
 
  By:   /s/ Renita M. Cummings
 
   
 
  Name:   Renita M. Cummings    
 
  Title:   Assistant Vice President    
 
                BANK OF AMERICA, N.A., by its Canada         branch, as
Administrative Agent    
 
           
 
  By:   /s/ Medina Sales de Andrade
 
   
 
  Name:   Medina Sales de Andrade    
 
  Title:   Assistant Vice President    
 
                BANK OF AMERICA, N.A., as a Lender, a US         L/C Issuer, and
a US Swing Line Lender    
 
           
 
  By:   /s/ Zewditu Menelik
 
   
 
  Name:   Zewditu Menelik    
 
  Title:   Vice President    
 
                BANK OF AMERICA, N.A., by its Canada         branch, as a
Canadian Lender, a Canadian L/C         Issuer, and a Canadian Swing Line Lender
   
 
           
 
  By:   /s/ Medina Sales de Andrade
 
   
 
  Name:   Medina Sales de Andrade    
 
  Title:   Assistant Vice President    
 
                JPMORGAN CHASE BANK, N.A., as a Lender         and a US L/C
Issuer    
 
           
 
  By:   /s/ Robert Traband
 
   
 
  Name:   Robert Traband    
 
  Title:   Vice President    

S-3



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., Toronto         Branch, as a
Canadian Lender    
 
           
 
  By:   /s/ Drew McDonald
 
   
 
  Name:   Drew McDonald    
 
  Title:   Vice President    
 
                ABN AMRO BANK N.V., as a Lender    
 
           
 
  By:   /s/ J. A. Conn
 
   
 
  Name:   J. A. Conn    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Joshua Wolf
 
   
 
  Name:   Joshua Wolf    
 
  Title:   Vice President    
 
                ABN AMRO BANK N.V., as a Canadian Lender    
 
           
 
  By:   /s/ J. A. Conn
 
   
 
  Name:   J. A. Conn    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Joshua Wolf
 
   
 
  Name:   Joshua Wolf    
 
  Title:   Vice President    

S-4



--------------------------------------------------------------------------------



 



                  HARRIS NESBITT FINANCING, INC., as a    
 
  Lender        
 
           
 
  By:   /s/ Mary Lou Allen
 
   
 
  Name:   Mary Lou Allen    
 
  Title:   Vice President    
 
                BANK OF MONTREAL, as a Canadian Lender    
 
           
 
  By:   /s/ Mary Lou Allen
 
   
 
  Name:   Mary Lou Allen    
 
  Title:   Vice President    
 
                BARCLAYS BANK PLC, as a Lender    
 
           
 
  By:   /s/ Alison McGuigan
 
   
 
  Name:   Alison McGuigan    
 
  Title:   Associate Director    
 
                BAYERISCHE LANDESBANK, CAYMAN         ISLANDS BRANCH, as a
Lender    
 
           
 
  By:   /s/ Stephen Christenson
 
   
 
  Name:   Stephen Christenson    
 
  Title:   First Vice President    
 
           
 
  By:   /s/ Donna M. Quilty
 
   
 
  Name:   Donna M. Quilty    
 
  Title:   Vice President    

S-5



--------------------------------------------------------------------------------



 



                  BNP PARIBAS, as a Lender    
 
           
 
  By:   /s/ Betsy Jocher
 
   
 
  Name:   Betsy Jocher    
 
  Title:   Director    
 
           
 
  By:   /s/ Robert Long
 
   
 
  Name:   Robert Long    
 
  Title:   Vice President    
 
                BNP PARIBAS (CANADA), as a Canadian    
 
  Lender        
 
           
 
  By:   /s/ Allan Fordyce
 
   
 
  Name:   Allan Fordyce    
 
  Title:   Director    
 
           
 
  By:   /s/ Don Lee
 
   
 
  Name:   Don Lee    
 
  Title:   Managing Director    
 
                CITICORP USA, INC., as a Lender    
 
           
 
  By:   /s/ Todd Mogil
 
   
 
  Name:   Todd Mogil    
 
  Title:   Vice President    

S-6



--------------------------------------------------------------------------------



 



                  CITIBANK N.A., CANADIAN BRANCH, as a         Canadian Lender  
 
 
           
 
  By:   /s/ Niyousha Zarinpour
 
   
 
  Name:   Niyousha Zarinpour    
 
  Title:   Authorised Signer    
 
                CREDIT SUISSE, Cayman Islands Branch, as a         Lender    
 
           
 
  By:   /s/ Paul L. Colon
 
   
 
  Name:   Paul L. Colon    
 
  Title:   Director    
 
           
 
  By:   /s/ Shaheen Malik
 
   
 
  Name:   Shaheen Malik    
 
  Title:   Associate    
 
                CREDIT SUISSE TORONTO BRANCH, as a         Canadian Lender    
 
           
 
  By:   /s/ Alain Daoust
 
   
 
  Name:   Alain Daoust    
 
  Title:   Director    
 
           
 
  By:   /s/ Bruce Wetherly
 
   
 
  Name:   Bruce Wetherly    
 
  Title:   Director    

S-7



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK AG NEW YORK         BRANCH, as a Lender    
 
           
 
  By:   /s/ Marcus Tarkington
 
   
 
  Name:   Marcus Tarkington    
 
  Title:   Director    
 
           
 
  By:   /s/ Rainer Meier
 
   
 
  Name:   Rainer Meier    
 
  Title:   Vice President    
 
                DEUTSCHE BANK AG CANADA BRANCH, as         a Canadian Lender    
 
           
 
  By:   /s/ Robert Johnston
 
   
 
  Name:   Robert Johnston    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Rod O’Hara
 
   
 
  Name:   Rod O’Hara    
 
  Title:   Director    
 
                DnB NOR Bank ASA, as a Lender    
 
           
 
  By:   /s/ Philip F. Kurpiewski
 
   
 
  Name:   Philip F. Kurpiewski    
 
  Title:   Senior Vice President    
 
           
 
  By:   /s/ Thomas Tangen
 
   
 
  Name:   Thomas Tangen    
 
  Title:   Vice President    

S-8



--------------------------------------------------------------------------------



 



                  MERRILL LYNCH BANK USA, as a Lender    
 
           
 
  By:   /s/ Louis Alder
 
   
 
  Name:   Louis Alder    
 
  Title:   Director    
 
                MORGAN STANLEY BANK, as a Lender    
 
           
 
  By:   /s/ Daniel Twenge
 
   
 
  Name:   Daniel Twenge    
 
  Title:   Vice President    
 
                ROYAL BANK OF CANADA, as a Lender    
 
           
 
  By:   /s/ Linda M. Stephens
 
   
 
  Name:   Linda M. Stephens    
 
  Title:   Authorized Signatory    
 
                ROYAL BANK OF CANADA, as a Canadian    
 
  Lender        
 
           
 
  By:   /s/ Debra Giles
 
   
 
  Name:   Debra Giles    
 
  Title:   Authorized Signatory    
 
                SOCIETE GENERALE, as a Lender    
 
           
 
  By:   /s/ Josh Rogers
 
   
 
  Name:   Josh Rogers    
 
  Title:   Vice President    

S-9



--------------------------------------------------------------------------------



 



                  SOCIETE GENERALE (CANADA BRANCH),         as a Canadian Lender
   
 
           
 
  By:   /s/ David Baldoni
 
   
 
  Name:   David Baldoni    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Paul Primavesi
 
   
 
  Name:   Paul Primavesi    
 
  Title:   Vice President    
 
                THE BANK OF NEW YORK, as a Lender    
 
           
 
  By:   /s/ Raymond J. Palmer
 
   
 
  Name:   Raymond J. Palmer    
 
  Title:   Vice President    
 
                THE BANK OF TOKYO-MITSUBISHI UFJ,         LTD., as a Lender    
 
           
 
  By:   /s/ Kelten Glasscock
 
   
 
  Name:   Kelten Glasscock    
 
  Title:   Vice President and Manager    
 
           
 
  By:   /s/ Jay Fort
 
   
 
  Name:   Jay Fort    
 
  Title:   Vice President    

S-10



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC, as a Lender    
 
           
 
  By:   /s/ Richard L. Tavrow
 
   
 
  Name:   Richard L. Tavrow    
 
  Title:   Director    
 
           
 
  By:   /s/ Irja R. Otsa
 
   
 
  Name:   Irja R. Otsa    
 
  Title:   Associate Director    
 
                UBS AG CANADA BRANCH, as a Canadian Lender    
 
           
 
  By:   //s/ Amy Fung
 
   
 
  Name:   Amy Fung    
 
  Title:   Director    
 
           
 
  By:   /s/ Stephen Gerry
 
   
 
  Name:   Stephen Gerry    
 
  Title:   Director    
 
                UMB BANK, n.a., as a Lender    
 
           
 
  By:   /s/ Mary Lynn Wolf
 
   
 
  Name:   Mary Lynn Wolf    
 
  Title:   Vice President    

S-11



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL         ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Paul Pritchett
 
   
 
  Name:   Paul Pritchett    
 
  Title:   Vice President    
 
                WELLS FARGO BANK, N.A., as a Lender    
 
           
 
  By:   /s/ Dustin S. Hansen    
 
           
 
  Name:   Dustin S. Hansen    
 
  Title:   Vice President    
 
                WILLIAMS STREET COMMITMENT         CORPORATION, (Recourse only
to assets of         William Street Commitment Corporation),         as a Lender
   
 
           
 
  By:   /s/ Mark Walton    
 
           
 
  Name:   Mark Walton    
 
  Title:   Assistant Vice President    

S-12